Citation Nr: 1711996	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  12-01 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. R. Gitelman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 until September 1966.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a June 2010 rating decision that, among other things, denied the Veteran service connection for claimed right knee and back disorders.  In a January 2012 VA 9 submission, the Veteran limited his appeal to these claims.

In a September 2016 Board decision, the matters were remanded for new medical examinations for each of the disabilities, to address certain specific issues raised by the record but determined not to have been adequately addressed by the earlier April 2010 VA examination.

For the reasons outlined below, the Board here grants the Veteran's claims for entitlement to service connection for both his right knee and back disorders.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, the Veteran's right knee disorder manifested during service, recurred within the first year of discharge from service, and is related to that service.

2.  Resolving all reasonable doubt in favor of the Veteran, the Veteran's back disorder manifested during service, recurred within the first year of discharge from service, and is related to that service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the Veteran's right knee disorder have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for service connection for the Veteran's back disorder have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for right knee and back disorders, each incurred and exacerbated, he asserts, during his time of active service between August 1962 and September 1966. 
	
I.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2016).

Moreover, where a veteran has served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and one of the diseases listed as "chronic" in 38 C.F.R. § 3.309 becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§  3.307, 3.309 (2016).  For these "chronic" diseases, service connection may also be based on a continuity of symptomatology. 38 C.F.R. § 3.303(b)(2016).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

Right knee disability

As an initial matter, the Board notes that the record reflects certain medical evaluations of the Veteran's right knee that suggest the possibility that the condition pre-dated his entry into service.  If this were the case, the analysis for service connection would become one of whether a pre-existing condition was aggravated by service, not whether the disability was incurred in service.  See 38 C.F.R. § 3.306 (2016).  However, while the Veteran's December 2016 VA examination suggests that he may have had a pre-existing non-osteogenic fibroma of the extreme distal shaft of the femur, the examiner also essentially found that the Veteran's right knee osteoarthritis is a separate right knee disorder that did not pre-exist service.  Therefore, the Board's analysis below will focus only on the right knee osteoarthritis.    

The Veteran's April 2010 VA examination establishes the Veteran's current right knee disability as osteoarthritis, and this diagnosis is also reflected in the December 2016 VA examination.

This diagnosis establishes the Veteran's right knee disability as one characterized as "chronic" in 38 C.F.R. §3.309(a)(2016) and therefore entitled to presumptive service connection status as described in 38 C.F.R. § 3.307(2016).   This means that service connection may be granted for not only those disabilities manifesting themselves during service and which are connected to a current disability but also for those manifested within a year after discharge from service.  Further, mere continuity of symptomatology beyond the service period may establish service connection for these chronic disabilities.  38 C.F.R. § 3.303(b)(2016).

Here, as early as October 24, 1962, the Veteran's service treatment records reflect him reporting knee discomfort.  Another visit two days later for the same complaint is also recorded.

At his April 2010 VA examination, he described the physical nature of his service duty as a hospital corpsman, lifting heavy objects such as file cabinets or boxes of records, and indicated to the examiner that at one point, while lifting a patient, his "knee went out."  As he further describes that period of service as a hospital corpsman, in a handwritten statement submitted by the Veteran and entered into the record in March 2010, doctors, corpsmen and nurses all "took care of each other" and it was not customary to go to sick call for physical complaints, but, instead, he described being given medication by doctors on the spot and returning to work.  The Veteran also reported this type of treatment response to the examiner at his December 2016 VA examination.  Such instances would not likely be reflected in the Veteran's service treatment records.  

The December 2016 VA examiner opined that the Veteran's right knee disability was less likely as not to have had its onset in service in part because of the absence of notations regarding care for right knee issues in the Veteran's service treatment records.  Evidence elsewhere in the record, however, shows a continual stream of problems, for which the Veteran sought and received care.  Therefore, the Board places low probative weight on this opinion.  

In addition, in another handwritten statement submitted by the Veteran and also made a part of the record in March 2010, he describes physically strenuous first jobs taken after service - including a position at Johnson Motors, working in a foundry, during the year immediately following his discharge -- and indicates that his knee issues were among those causing him to leave those jobs. 

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.).

Here, the Veteran is competent to report factual evidence as to his physical symptoms as they relate to the circumstances of his employment or service duty.  He is not offering medical opinion.  We further find this evidence consistent with a good amount of other evidence already in the record, much offered by other lay witnesses and several of the Veteran's caregivers, indicating the physical discomfort and practical difficulties associated with his disability during these years.  Indeed, with respect to this early post-service period, since the record contains no contemporaneous medical records, it is the only source of possible information. 

Given the above and resolving all reasonable doubt in favor of the Veteran, the Board grants the claim to entitlement to direct service connection for a right knee disability.  
  
Back disability

The Veteran's April 2010 VA examination diagnoses his back condition as "lumbar spondylosis, degenerative disc lumbar."  His December 2016 VA examination diagnoses the Veteran's thoracolumbar spine (back) condition as degenerative arthritis of the spine.

Again here, the diagnosis of arthritis places the claimed disability into the category of"chronic" disabilities set forth in 38 C.F.R. §3.309(a)(2016) and is therefore entitled to presumptive service connection status as described in 38 C.F.R. § 3.307(2016).   

As with his right knee disorder, the Veteran's own statements detail his duty as a hospital corpsman lifting file cabinets and storage boxes and patients, and his back problems beginning, and then increasing, during this time.  Again, the handwritten statements submitted into the record in March 2010, as well as his comments to both his April 2010 and December 2016 VA examiners, note the informal manner of treatment by doctors at the time of these occurrences, offering medications on the spot to allow the Veteran to continue his work.  These statements also detail the difficulties these back issues created for the Veteran in maintaining his employment immediately following his discharge.

Further, additional medical records show these back issues continuing from his earliest days in service throughout the subsequent years.  An April 2012 letter from a doctor for the Saint Joseph physician network in Plymouth, Indiana, indicates that he has been seeing the Veteran for back pain since the late 1970s.  A December 2016 letter from a doctor at the Pain Management Group in Mishawaka, Indiana, reports having seen the Veteran for "degenerative lumbar disc disease, spinal stenosis."

As with the the Veteran's statements regarding his right knee, the Board finds these  statements, to be credible, offered by people competent to offer the factual information regarding dates, circumstances and, descriptions of symptoms contained in those statements.  They are all also consistent with a substantial body of factual information, including numerous other lay statements regarding personal observations of the Veteran's visible difficulties contending with his disabilities over a period of many years extending back to his time in the service. 

As with the December 2016 VA examination for the Veteran's right knee disability, that examination's conclusion that the Veteran's lumbar spondylosis and degenerative disc disease is less likely than not to have had its onset in, or be otherwise related to an event in, service, is based largely on the dual premises that since only one documented treatment for back issues is found in the Veteran's records, "[a]dditional episodes would not have been significant enough to seek medical care" and that this is a disability common in the general public.  The opinion does not address the question specifically posed in the Board's September 2016 remand as to whether the Veteran's heavy lifting during his time as a hospital corpsman in service might have contributed to the development of this disorder.  Therefore, the Board places low probative weight on this opinion.    

Again, there is ample evidence in the record of the Veteran's complaints to medical professionals regarding his back during service, as well as his treatments, much in a manner unlikely to appear in the records.  There is also evidence from the Veteran that this pain began and increased in response to his performance of his service duties.  That chronic back pain and degenerative arthritis of lumbar spine is a common condition in the general public does not negate the plain import of the evidence on record with respect to the Veteran in particular.

Given the above and resolving all reasonable doubt in favor of the Veteran, the Board grants the Veteran's claim for service connection for his lower back disorder.  


ORDER

Service connection for the Veteran's right knee disorder is granted.

Service connection for the Veteran's back disorder is granted.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


